Non-Final Rejection
This is a reissue application of U.S. Patent No. 9,066,098 (“the ‘098 patent”). This application was filed 5/9/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘098 patent, the pre-AIA  first to invent provisions govern prior art. This is also a continuation reissue of application 14/815,325, which issued as RE 47,465.
Applicant filed a preliminary amendment on 5/9/2019, in which the specification is amended; claims 1-4 are canceled and claims 5-10 are added. Claims 5-10 are pending.1


Specification
The amended specification filed 5/9/2019 is objected to because the followings need to be done:
	1) to fill in the blanks for the current application number. 
	2) to include 14/815,532 and updating each of 14/815,325 and 14/815,532 applications with Reissue number and all of the related relevant information.
	Correction is required. 


Claim Interpretation
	
The term “parameter recorded unit” of claim 5 is not defined in the ‘098 patent.  It would be understood as the parameter recorded unit is a quadtree-based quantization differential value recorded in a sequence parameter set; the step 121 of diagram 1B shows the dequantization differential value storage block unit determination module determines blocks to record parameter differential values, see Fig. 3; col. 3, ll. 21-24, 31-33; col. 5, ll. 22-28. 
The term “parameter prediction unit” of claim 5 is not defined in the ‘098 patent.  It would be understood as the parameter prediction unit is block Tc (702) or block Lc (712) in Fig. 7A.  Col. 8, ll. 45-53 describes the parameter prediction unit Tc (702) or Lc (712) is used to derive the predicted dequantization parameter 720 using an average value, minimum value or maximum value of quantization parameter values of 712 and 702 or Lc and Tc.  


35 USC § 112(f) Issues 
The MPEP explains when a limitation is deemed to invoke 35 U.S.C. 112(f).  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Once it is determined that a limitation invokes 112(f), the statute directs that the claim limitation “shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof” that perform the claimed function. When dealing with computer-implemented 112(f)-type limitations, i.e. “when the disclosed structure is a computer programmed to carry out an algorithm, “the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.””  In re Aoyama, 656 F.3d 1293, 1297 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999)).  “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.”  MPEP 2181 II.B.  This is because “a general purpose computer programmed to carry out a particular algorithm creates a "new machine" because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.”  Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).  Thus, the “corresponding structure” would be a computer programmed with an algorithm to perform the claimed functions. An applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). It should be understood that any discussion of the corresponding structure herein also encompasses equivalents.
Moving to the present application, the following limitation is analyzed:
the parameter prediction unit being used for deriving the predicted dequantization parameter and comprising the parameter recorded unit, (claim 9).


Each of the terms does not use the word “means” but use the word “unit,” which is a nonce term that connotes no structure and is nothing more than a generic placeholder for the word means. The terms are modified by functional language (everything after “being used for”) and are modified by no structure whatsoever. The three prong test is satisfied and 112(f) is invoked.
These functions are computer-implemented means plus function limitations therefore we must look to the algorithm in the specification.
The corresponding structure for the parameter prediction unit is block Tc (702) or block Lc (712) in Fig. 7A.  The algorithm is found in col. 8, ll. 45-53 which describes the parameter prediction unit Tc (702) or Lc (712) is used to derive the predicted dequantization parameter 720 using an average value, minimum value or maximum value of quantization parameter values of 712 and 702 or Lc and Tc.  The parameter recorded unit is a quadtree-based quantization differential value recorded in a sequence parameter set; the step 121 of diagram 1B shows the dequantization differential value storage block unit determination module determines blocks to record parameter differential values, see Fig. 3; col. 3, ll. 21-24, 31-33; col. 5, ll. 22-28. 

Claim Rejections - 35 USC § 251

	Defective Declaration:

Claims 5-6, 9 and 10 are rejected under 35 U.S.C. 251 because the declaration does not set forth an error appropriate for reissue. 
Once an error has been included in a reissue application it is no longer necessary to correct that same error in the same way in a future reissue patent; therefore, such an error is no longer appropriate for reissue. One can, however, correct the same error in a different way in future reissue patents. The present reissue appears to correct the same error as that present in 14/815,325. The reissue declaration filed 5/9/2019 states as the error being corrected by reissue:
For example, original claim 1 was unnecessarily limited by including the feature that "the predicted dequantization parameter is derived using an average value of dequantization parameters of a block neighboring to a left of the parameter prediction unit and a block neighboring above the parameter prediction unit." In this broadening reissue application, for example, new claim 5 does not include this feature. Instead, new claim 5 recites " the predicted dequantization parameter is derived using dequantization parameters of a block neighboring to a left of the parameter prediction unit and a block neighboring above the parameter prediction unit" and "wherein the quadtree structure splits a block into four sub-blocks with half horizontal size."

This error has already been presented in the declaration filed 10/6/2015 of the 14/815,325 application, the first reissue application of the ‘098 patent:
“For example, original claim 1 was unnecessarily limited by including the feature that "the predicted dequantization parameter is derived using an average value of dequantization parameters of a block neighboring to a left of the parameter prediction unit and a block neighboring above the parameter prediction unit." In this broadening reissue application, for example, new claim 5 does not include this feature, instead, new claim 5 recites "wherein the predicted dequantization parameter is derived using dequantization parameters of a block neighboring to a left of the parameter prediction unit and a block neighboring above the parameter prediction unit."
	


	It is noted that  "wherein the quadtree structure splits a block into four sub-blocks with half horizontal size." was not included in the 10/6/2015 declaration of the 14/815,325; however, what is important is the limitation that is identified as the broadening limitation and not the added limitation in the error statement.



New Matter: 
New claims 9-10 
Claims 5-10 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
New claims 9-10 recite “A non-transitory computer-readable recording medium storing a bitstream that is received by an image decoding apparatus and used to construct an image, wherein the bitstream comprises…” 
The specification does not disclose a non-transitory computer-readable recording medium storing a bitstream that is received by an image decoding apparatus and used to construct an image, wherein the bitstream comprises… as recited in the claims.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



New claims 9-10 

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no non-transitory computer-readable recording medium storing a bitstream described that performs the claimed functions/instructions/features. This is clearly inadequate in that the specification does not disclose the aforementioned computer-readable recording medium nor the bitstream. The specification fails to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph.

Election/Restrictions
37 CFR 1.176(b) permits the examiner to require restriction in a reissue application between claims newly added in a reissue application and the original patent claims, where the added claims are directed to an invention, which is separate and distinct from the invention(s) defined by the original patent claims. The criteria for making a restriction requirement in a reissue application between the newly added claims and the original claims are the same as that applied in a non-reissue application. See MPEP §§ 806 through 806.05(i).
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 5-6 and 9-10, drawn to a method for decoding a video by a decoding apparatus using derivation of a dequantization parameter (claims 5-6) and a non-transitory computer readable storage medium storing a bitstream that is received by an image decoding apparatus claims (claims 9-10), classified in H04N 19/154.
II.    Claims 7-8, drawn to a method for encoding a video by an encoding apparatus using encoding of a dequantization parameter, classified in H04N 19/157.
The inventions are distinct, each from the other, for the following reasons.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case, the subcombinations are each separately useable as a digital video signal processing method.  For example, invention II is clearly separately useable, 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); and

As noted above and should be clear, the subcombinations have different classifications and would require different search strategies. 
Furthermore, MPEP 1450 states:
37 CFR 1.176(b) permits the examiner to require restriction in a reissue application between claims newly added in a reissue application and the original patent claims, where the added claims are directed to an invention, which is separate and distinct from the invention(s) defined by the original patent claims. The criteria for making a restriction requirement in a reissue application between the newly added claims and the original claims are the same as that applied in a non-reissue application. See MPEP §§ 806 through 806.05(i). The authority to make a “restriction” requirement under 37 CFR 1.176(b) extends to and includes the authority to make an election of species ....
Where a restriction requirement is made by the examiner, the original patent claims will be held to be constructively elected .... The Office action in the reissue application should also (1) provide notification of the restriction requirement, (2) hold the added claims to be constructively non-elected and withdrawn from consideration, (3) treat the original patent claims on the merits, and (4) inform applicant that if the original claims are found allowable, and a divisional application has been filed for the non-elected claims, and no error (other than the failure to present the non-elected claims) is being corrected in the reissue application under examination, and a divisional application has been filed for the non-elected claims, further action in the application will be suspended, pending resolution of the divisional application. The claims to the original patented invention will continue to be examined and the non-elected claims (to any added invention(s)) will be held in abeyance in a withdrawn status. The non-elected claims will only be examined if filed in a divisional reissue application.
In addition, MPEP 818.02(a) states:
Where claims to another invention are properly added and entered in the application before the earlier of the mailing of a first restriction requirement or the mailing of a first Office action on the merits, those claims, along with the ones presented upon filing the application, will be considered originally presented claims for purposes of restriction only.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) filed for the application. Subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03.

Thus, this Office action:

(2)    holds that claims 5-6, 9 and 10 are constructively elected and claims 7-8 are constructively non-elected and withdrawn from consideration;
(3)    treats the elected claims on the merits.
Thus, claims 5-6, 9 and 10 are currently subject to examination, claims 7-8 are withdrawn from consideration and will be examined in a divisional application if such an application is filed by applicant. 

Claim Rejections - 35 USC  § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United
States and was published under Article 21(2) of such treaty in the English language.


	Claim 9 is rejected under pre-AIA  35 U.S.C. §102(e) as being anticipated by Lou et al. 2012/0183052 (“Lou”).

	Regarding the following limitations of claim 9:

	the dequantization parameter information is used to derive a differential dequantization parameter for the parameter recorded unit, 
	the differential dequantization parameter is added to a predicted dequantization parameter and used to derive the dequantization parameter, 
	the predicted dequantization parameter is derived using dequantization parameters of a block neighboring to a left of a parameter prediction unit and a block neighboring above the parameter prediction unit, the parameter prediction unit being used for deriving the predicted dequantization parameter and comprising the parameter recorded unit, 
	the dequantization parameter is used to perform dequantization, 
	
	All of the limitations indicated above do not in any way limit the structure of the non-transitory computer-readable recording medium storing the bitstream. The claim preamble shows it’s a product claim but process is shown in the claim body, which is improper.  These limitations recite what the non-transitory computer-readable recording medium storing the bitstream is doing but not what it is. They are no more than intended use.  An intended result provides no limitation to structure and is generally not limiting.  See MPEP 2111.04.
	Accordingly, only these remaining limitations carry patentable weight: 
	A non-transitory computer-readable recording medium storing a bitstream
wherein the bitstream comprises dequantization parameter information in a parameter recorded unit, the parameter recorded unit being split in a quadtree structure;
wherein the quadtree structure splits a block into four sub-blocks with half horizontal size.
	

	Lou discloses method and system for processing video data, which can be employed on a computer system or smartphone including a storage device and a reference buffer. [0019]; last 2 sentences of [0021]; last sentence of [0033].
In  FIGs. 2B, 3A, Lou shows an example of LCU partitioned into CUs [0024] and how a particular LCU is split into CUs can be represented by a quadtree. [0025]. An LCU can be divided into four square blocks, called CUs (coding units), which are a quarter of the size of the LCU.  Each CU can be further split into four smaller CUs, which are a quarter of the size of the original CU.  The splitting process can be repeated until certain criteria are met. [0024]. Each CU can be further divided into predictive units (PUs)[0026].  Furthermore, Fig. 5A of Lou shows the quadtree structure splits a block into four sub-blocks with half horizontal size.
	Lou discloses facilitating temporal and spatial prediction by having the encoder 116  taking the quantized transform coefficients E and dequantizes them with a dequantizer module 122 resulting in the dequantized transform coefficients of the residual PU, E'. The dequantized transform coefficients of the residual PU,E', are then inverse transformed by an inverse transform module 124, resulting in the reconstructed residual PU, e'. The reconstructed residual PU, e', is then added to the corresponding prediction, x', either spatial or temporal, to form a reconstructed PU, x”. [0032]. 
	The residual PU, e/e’, is the result of subtracting the prediction PU from the current PU, which is then added to the corresponding prediction to form a reconstructed PU. [0030]. The subtraction provides the differential characteristics.

	Accordingly, Lou discloses the recited limitations above.

				            Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about
eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. RE46,678 (the ‘678 patent) in view of Lou et al. 2012/0183052 (“Lou”). Although the claims at issue are not identical, they are not patentably distinct from each other. 

All of the features of the present claims are clearly shown in the claims of the ‘678 patent except for:  

d) “deriving a differential dequantization parameter for the parameter recorded unit based on the dequantization parameter information”; and


Regarding d) - Although the ‘678 patent does not include this limitation in the claims; however, one of ordinary skill in the art would see that this is inherent since in order to calculate differential dequantization parameter one would require dequantization parameter information.
	Regarding g) - In  FIGs. 2B,3A, Lou shows an example of LCU partitioned into CUs [0024] and how a particular LCU is split into CUs can be represented by a quadtree. [0025]. An LCU can be divided into four square blocks, called CUs (coding units), which are a quarter of the size of the LCU.  Each CU can be further split into four smaller CUs, which are a quarter of the size of the original CU.  The splitting process can be repeated until certain criteria are met. [0024]. Each CU can be further divided into predictive units (PUs)[0026]. 


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,964,834 (“the ‘834 patent”) in view of Lou et al. 2012/0183052 (“Lou”). Although the claims at issue are not identical, they are not patentably distinct from each other. 

     The following limitations are shown in claim 6 of the ‘834 patent”:

c)    deriving the predicted dequantization parameter for the parameter prediction unit, wherein the predicted dequantization parameter is derived using dequantization 

  f)    performing dequantization using the dequantization parameter.

Claim 6 of the ‘834 patent recites:
	deriving a dequantization parameter value  …, wherein the dequantization  parameter prediction value is derived based on an average value of the dequantization parameter values of a block neighboring to a left of the block used for prediction of a dequantization parameter and a block neighboring above the block used for prediction of a dequantization parameter; …
performing dequantization using the dequantization parameter.

Although the ‘834 patent does not include every limitation of claim 5; however,

Lou discloses these limitations:
determining a parameter recorded unit for which dequantization parameter information is signaled, wherein the parameter recorded  unit is split in a quadtree structure;  and 
b)   determining a parameter prediction unit used for deriving a predicted dequantization 
       parameter, wherein the parameter prediction unit comprises the parameter recorded unit; 
g) “wherein the quadtree structure splits a block into four sub-blocks with half horizontal size”.



	Lou discloses facilitating temporal and spatial prediction by having the encoder 116  taking the quantized transform coefficients E and dequantizes them with a dequantizer module 122 resulting in the dequantized transform coefficients of the residual PU, E'. The dequantized transform coefficients of the residual PU,E', are then inverse transformed by an inverse transform module 124, resulting in the reconstructed residual PU, e'. The reconstructed residual PU, e', is then added to the corresponding prediction, x', either spatial or temporal, to form a reconstructed PU, x”. [0032]. 

The remaining limitations:
d) deriving a differential dequantization parameter for the parameter recorded unit based on the dequantization parameter information; 
e) deriving the dequantization parameter using a sum of the predicted dequantization parameter and the differential dequantization parameter; 


Regarding e) - The combination of the ‘834 patent and Lou does not include this limitation in the claims. However, given their broadest reasonable interpretation consistent with the specification, it would have been obvious for one of ordinary in the art to derive the dequantization parameter using a sum of the predicted dequantization parameter and the differential dequantization parameter since this is the only mathematical operation that was disclosed in the specification for deriving the dequantization parameter involving the predicted dequantization parameter and the differential dequantization parameter. Note that this is not a reading of limitations from the specification into the claims, it is reading the specification to understand what was meant by the claims. “[T]hose portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application.” MPEP 804 II.B.2.(a).



Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. RE47,465 (the ‘465 patent) in view of Lou et al. 2012/0183052 (“Lou”). Although the claims at issue are not identical, they are not patentably distinct from each other. 

All of the features of the present claims are clearly shown in the claims of the ‘465 patent except for:  

g) “wherein the quadtree structure splits a block into four sub-blocks with half horizontal size”.

	Regarding g) - In  FIGs. 2B,3A, Lou shows an example of LCU partitioned into CUs [0024] and how a particular LCU is split into CUs can be represented by a quadtree. [0025]. An LCU can be divided into four square blocks, called CUs (coding units), which are a quarter of the size of the LCU.  Each CU can be further split into four smaller CUs, which are a quarter of the size of the original CU.  The splitting process can be repeated until certain criteria are met. [0024]. Each CU can be further divided into predictive units (PUs)[0026]. 


Remarks
	Regarding the specification amendment filed 5/9/2019’s last statement as shown below it is acknowledged but it is noted as to have no legal effect.

Applicants hereby rescind any disclaimer of claim scope in the parent application(s) or the prosecution history thereof and advise the USPTO that the claims in this application may be broader than any claim in the parent application(s). 


                                                    
 Allowable Subject Matter

	Claims 5-6 are allowable over prior art and subject to the claim objection and rejections noted above and submission of a terminal disclaimer.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and subject to the claim objection and rejections noted above and submission of a terminal disclaimer.

Regarding claim 5, there is not taught or disclosed in the prior art a method for decoding a video or an image including deriving the predicted dequantization parameter for the parameter prediction unit, in which the predicted dequantization parameter is derived using dequantization parameters of a block neighboring to a left of the parameter prediction unit and a block neighboring above the parameter prediction unit. 
Regarding claim 10, there is not taught or disclosed in the prior art a non-transitory computer-readable recording medium, in which the parameter prediction unit is a block which has a size same with one of a coding unit size from a size of a smallest coding unit to a size of a largest coding unit when a quantization parameter flag has a value of true, and wherein the quantization parameter flag indicates whether information with which the dequantization parameter is predicted for a coding unit is present or not.

	


         Pertinent Prior Art

The reference Wilkins et al. 8,989,256 is deemed the closest prior art. The primary difference being that Wilkins et al. does not derive the predicted dequantization parameter for the parameter prediction unit, wherein the predicted dequantization parameter is derived using dequantization parameters of a block neighboring to a left of the parameter prediction unit and a block neighboring above the parameter prediction unit.  In Wilkins, the value of the prediction element/predicted dequantization parameter can be selected based on the average value of one or more blocks' prediction information in the segment.  For example, if the prediction element//predicted dequantization parameter is motion vector and block B0 has a motion vector of (0, 0) and block B1 has a motion vector of (4, 4), an average value of the two motion vectors, (2, 2) can be selected as the value of the motion vector prediction element for the segment. The average can be taken from all of the blocks in the segment or a subset of all the blocks in the segment. (Col. 9, ll. 6-15).

	Shi et al. 8,315,310 is another close prior art. Like Wilkins et al. Shi et al. 8,315,310 does not derive the predicted dequantization parameter for the parameter prediction unit, wherein the predicted dequantization parameter is derived using dequantization parameters of a block neighboring to a left of the parameter prediction unit and a block neighboring above the parameter prediction unit.  In Shi et al. ‘310, a motion vector prediction/the predicted dequantization parameter is determined as the average of the product of each of the downscaled full-resolution motion vectors with its respective weighting factor. (col. 2, ll. 52-55).


     
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to LINH M. NGUYEN whose telephone number is
(571) 272-1749. The examiner can normally be reached on M-Th. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached at (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the electronic filing system and PAIR, see https://efs.uspto.gov/efile/portal/home.

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                            
Conferees :
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that there is no improper recapture. The surrender generating limitation shown in the 9/8/2014 amendment of the parent application 14/096,211 has not been completely eliminated, it has been modified. The term “an average value of” has been removed from the surrendered matter.  The features or the remaining features "wherein the predicted dequantization parameter is derived using dequantization parameters of a block neighboring to a left of the parameter prediction unit and a block neighboring above the parameter prediction unit", while broader than those of the original parent patent in the area directed to the surrender generating limitation is not found in prior art and there is no recapture violation.